Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 1 of 15 PageID #: 2356




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  BRADLEY CORPORATION,                             )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:19-cv-01240-SEB-DML
                                                   )
  LAWLER MANUFACTURING CO., INC.,                  )
                                                   )
                              Defendant.           )

                                             ORDER

         This cause is before the Court on the Motion for Partial Summary Judgment [Dkt.

  135] filed by Plaintiff and Counter Defendant Bradley Corporation ("Bradley"). Bradley

  filed this declaratory judgment action seeking clarification regarding certain rights and

  obligations relating to a settlement and license agreement between Bradley and

  Defendant and Counter Claimant Lawler Manufacturing Co., Inc. (“Lawler”). Lawler's

  counterclaim alleges that Bradley breached this same agreement in various ways,

  including by "designing around" Lawler's intellectual property. Lawler has also pled a

  quantum meruit claim in the alternative.

         The parties filed a previous round of partial summary judgment motions, which

  the Court addressed in a November 30, 2020 Order. As is relevant here, in our

  November 30 Order, we granted Bradley's partial motion for summary judgment on its

  per se patent misuse affirmative defense, the effect of which is that Bradley's royalty

  obligation under the parties' agreement ended February 26, 2019, the date on which the

  last Lawler patent practiced by Bradley's products expired.

                                               1
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 2 of 15 PageID #: 2357




         Bradley has now moved for partial summary judgment regarding aspects of two of

  Lawler's counterclaims, to wit, Lawler's breach of contract counterclaim based on alleged

  "designing around" by Bradley and Lawler's quantum meruit counterclaim. More

  specifically, Bradley seeks a ruling (1) that Lawler's potential damages for its "designing

  around" counterclaim are limited to those products that actually underwent the design

  changes that Lawler alleges in its counterclaim constitute a "design around"; and (2) that

  quantum meruit is available, if at all, for only those activities that occurred after February

  26, 2019, when the last patent encompassed by Bradley's products expired. In response,

  Lawler requests that the Court sua sponte grant summary judgment in its favor on its

  "designing around" counterclaim and argues that its quantum meruit counterclaim is not

  date limited.

         For the reasons detailed below, we GRANT Bradley's Partial Motion for Summary

  Judgment and decline to sua sponte grant partial summary judgment in Lawler's favor on

  its "designing around" counterclaim.

                                       Factual Background 1

         Bradley and Lawler are competitors in the commercial washroom and emergency

  safety industry, specifically competing in the thermostatic mixing valve ("TMV") 2 and

  emergency safety shower and eyewash markets. In March 2001, following several years


  1
    We have drawn heavily from the factual recitation set forth in our order addressing the parties'
  cross-motions for partial summary judgment and have amended those facts only to the extent
  relevant to address the issues now before us.
  2
    TMVs are used in safety showers and eyewashes to "maintain the tempering of the water
  regardless of extreme fluctuations in the supply of hot or cold water to the thermostatic mixing
  valve." Exh. N, Col. 1, lines 64–67.
                                                   2
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 3 of 15 PageID #: 2358




  of litigation, Bradley and Lawler entered into a Settlement Agreement to resolve a

  lawsuit involving allegations of patent and trade dress/trademark infringement as well as

  various state law claims. The Settlement Agreement contained several subparts,

  including confidentiality agreements, a patent and trade secret license agreement ("the

  License Agreement"), and consent decrees. This litigation arises out of the License

  Agreement, specifically, the parties' dispute regarding the interpretation and application

  of the royalty provisions.

         Under the terms of the License Agreement, Bradley received a license to make,

  use, and sell the "Licensed Product," to wit, TMVs covered by “Lawler Patent Rights” or

  that "utilize[ed] any Lawler Trade Secrets." Dkt. 1-1 §§ 1.4, 2. "Lawler Patent Rights"

  are defined in the License Agreement as “patent rights arising out of or resulting from

  U.S. Patent Nos. 5,323,960 ["the '960 patent"] and 5,647,531 ["the '531 patent"], U.S.

  Patent Application No. 09/165,880 ["the '880 application"], filed on October 2, 1988, and

  all continuations, divisions, continuations-in-part, resulting patents, reissues,

  reexaminations, foreign counterparts, patents of addition, and extensions thereof.” Dkt.

  1-1 § 1.2. In addition to the patent rights arising out of or resulting from the '960 and

  '531 patents, this definition also encompassed patent rights arising out of or resulting

  from the following additional patents issued from continuation and divisional

  applications claiming priority to the '880 application: U.S. Patent Nos. 6,315,210;

  6,543,478; 6,851,440; 7,191,954; 8,579,206; 9,218,006; D494,252; and D762,818

  (collectively, "Kline-1 Patents"). As defined by the License Agreement, "Lawler Trade

  Secrets" are "the trade secrets and confidential information of Lawler … regarding the

                                                3
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 4 of 15 PageID #: 2359




  design, performance, testing, assembly, pricing, and marketing of [TMVs] to which

  Kevin B. Kline had access during his employment … [by] Lawler between 1988 and

  1997." Id. § 1.3.

         Mr. Kline was a Lawler employee until 1997, when he joined Bradley. As part of

  the Settlement Agreement, Mr. Kline signed a confidentiality agreement that covered

  confidential information he had obtained or created during his employment with Lawler,

  including information disclosed in Addendum A attached to the agreement. Addendum

  A was thereafter filed as part of a U.S. Provisional Patent Application No. 60/314,803

  ("the '803 application"), filed August 24, 2001. The following patents issued from

  continuation and/or divisional patent applications claiming priority to the '803

  application: U.S. Patent Nos. 7,717,351; 8,123,140; 8,544,760; 9,081,392; 9,625,920; and

  10,216,203 (collectively, "Kline-2 Patents"). Bradley has marked TMVs with patent

  numbers from patents covered by the Lawler Patent Rights, including patents from the

  Kline-1 and Kline-2 families.

         As consideration for the licenses granted in section 2 of the License Agreement,

  Bradley agreed to pay Lawler royalties on certain products sold by Bradley. Specifically,

  the royalty section of the License Agreement applies a 10% royalty on the "Selling Price"

  of "Licensed Units" or "Repair Parts." Id. § 3.1. "Licensed Units" are defined as "each

  unit of Licensed Product covered by one or more claims of the Lawler Patent Rights

  made by or for Bradley or an Affiliate as finished product in a [TMV]." Id. § 1.5.

  "Repair Parts" are defined as "all parts and kits used to replace or repair parts of [TMVs]

  ….," (id. § 1.8), which are not, themselves, complete TMVs. The term of the License

                                               4
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 5 of 15 PageID #: 2360




  Agreement extends until the expiration "of the last to expire of the Lawler Patent Rights,"

  unless terminated earlier for default. Id. §§ 6.1–6.2.

         The last utility patent coming within the Lawler Patent Rights was U.S. Patent No.

  8,579,206 ("the '206 patent"), which expired on February 26, 2019. Compl. ¶ 20. The

  only remaining unexpired patent after February 26, 2019 that is encompassed within the

  Lawler Patent Rights is Lawler's U.S. Design Patent No. D762,818 ("the '818 patent"),

  which was filed in 2015 and will expire on August 2, 2031. Id. ¶¶ 21–22; Dkt. 1-4. The

  '818 patent covers a TMV body design embodied in various Bradley TMVs that were

  released to the market as early as 1998, including TMV model numbers S19-2100 and

  S19-2200. Pfund Decl. ¶¶ 22–23, Exh. 15–17.




         Although filed fourteen years after the effective date of the License Agreement,

  the '818 patent falls within the Agreement's definition of "Lawler Patent Rights" because

  Lawler claimed priority for the subject matter of its design patent application via a series

  of eight continuation and divisional applications reaching back to the '880 utility patent

  application filed seventeen years earlier in October 1998. Unlike utility patents that

  generally expire 20 years from the filing date of the earliest application on which the


                                                5
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 6 of 15 PageID #: 2361




  patentee can claim priority, a design patent such as the '818 patent expires fifteen years

  from the issue date, regardless of its priority date. Thus, according to Lawler, the

  issuance of the '818 patent extended the term of the License Agreement by twelve years

  (from February 2019, when the '206 patent expired, to 2031, when the '818 patent

  expires).

         In 2018, Bradley introduced a new valve body style on certain of its TMVs,

  including model numbers S19-2100, S19-2150, S19-2200, S59-3080, S59-2045, S59-

  2080, and S59-3045. Id. ¶ 30. Bradley has not made or sold any TMVs having the pre-

  2018 valve body style after February 26, 2019, and the '818 patent does not cover

  Bradley's current TMVs. Id. ¶ 31; Compl. ¶¶ 40–41. Lawler concedes that "[a]fter the

  design change, … [Bradley's current] valves are no longer covered by the '818 Patent due

  to Bradley's design around and should not be marked with the '818 patent number."

  Rieger Decl., Exh. 1 at 19. Thus, since February 26, 2019, Bradley has not sold any

  TMV products that are covered by any unexpired claim of the "Lawler Patent Rights."

         Both parties previously sought summary judgment regarding whether the License

  Agreement's royalty provisions could be enforced after February 26, 2019, the expiration

  of the last patent actually practiced by Bradley, or whether such enforcement would

  constitute per se patent misuse under Brulotte v. Thys Co., 379 U.S. 29 (1964) and its

  progeny. Lawler argued that Bradley's royalty obligations under the License Agreement

  should extend through to the expiration date of the '818 patent in 2031, while Bradley

  argued that, under Brulotte, the License Agreement's royalty provisions could not be

  enforced beyond February 26, 2019, the expiration date of the last patent actually

                                               6
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 7 of 15 PageID #: 2362




  practiced in its products. In our November 30, 2020 Order on Cross-Motions for Partial

  Summary Judgment, we granted summary judgment in favor of Bradley on this issue.

           In accordance with the deadline agreed to by the parties for the filing of a second

  round of summary judgment motions, Bradley filed the instant Motion for Partial

  Summary Judgment on August 27, 2020, seeking a ruling in its favor on aspects of

  Lawler's "design around" and quantum meruit counterclaims. Lawler opposes Bradley's

  motion.

                                          Legal Analysis

     I.       Summary Judgment Standard

           Summary judgment is appropriate where there are no genuine disputes of material

  fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A court must grant a motion for

  summary judgment if it appears that no reasonable trier of fact could find in favor of the

  nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 247–48 (1986). We neither weigh the evidence nor evaluate

  the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

  flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

  573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

     II.      Discussion

           As discussed above, Bradley's partial motion for summary judgment concerns,

  first, Lawler's counterclaim that Bradley "designed around" its royalty obligations in



                                                 7
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 8 of 15 PageID #: 2363




  breach of the License Agreement, and second, Lawler's quantum meruit counterclaim.

  We address these arguments in turn below.

         A. Designing Around

         Lawler's Counterclaim Count I § B alleges that Bradley "redesigned several of its

  valve bodies' outer design appearance after issuance of the '818 Patent" and that this

  change resulted in the TMVs no longer being covered by the Lawler Patent Rights, in

  breach of the License Agreement. Dkt. 30, Counterclaims at ¶¶ 27-40. In the instant

  motion for partial summary judgment, Bradley seeks a ruling that, because Lawler's

  breach of contract allegations are limited to discrete design changes made to the body

  shapes of specific Bradley TMVs, Lawler cannot seek damages for any alleged "design

  around" that is not related to one of the valves that underwent the specific valve body

  design changes identified in Lawler's counterclaim. In support of its motion, Bradley

  emphasizes the fact that no other design changes or alleged "design arounds" are

  referenced in Lawler's counterclaim, and, when explicitly asked in discovery to

  "[i]dentify all facts that support or negate Lawler's assertion that Bradley's [TMVs]

  resulted from a [d]esign [a]round," Lawler listed only the changes made to Bradley's

  valve bodies. Exh A to Rieger Decl. at 5–17.

         Lawler puts forth no argument in opposition to the narrow grounds on which

  Bradley seeks summary judgment. Accordingly, we understand Lawler to concede that

  the scope of its "design around" breach of contract counterclaim is restricted to the body

  design changes outlined in Bradley's motion. This does not end our discussion of the

  "design around" counterclaim, however, because, in its response to Bradley's motion,

                                               8
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 9 of 15 PageID #: 2364




  Lawler put forth a request that the court sua sponte grant summary judgment in its favor

  on the merits of that counterclaim. Bradley objects to Lawler's request on both

  procedural and substantive grounds.

         It is undisputed that we may, in our discretion, grant summary judgment sua

  sponte on any claim, provided that the parties are first afforded proper notice and an

  opportunity to be fully heard on the issue. However, the Seventh Circuit has cautioned

  that, while "[g]ranting summary judgment sua sponte is permissible, … it is a hazardous

  procedure which warrants special caution." Osler Inst., Inc. v. Forde, 333 F.3d 832, 836

  (7th Cir. 2003) (citation omitted). The Seventh Circuit has "repeatedly explained that it

  is appropriate to grant summary judgment sua sponte only when it is clear that neither

  side will be disadvantaged or unfairly surprised by the move." R.J. Corman Derailment

  Servs., LLC v. Int'l Union of Operating Eng'rs, Local Union 150, AFL-CIO, 335 F.3d

  643, 650 (7th Cir. 2003) (collecting cases).

         Here, the parties' Case Management Plan explicitly provided for two rounds of

  summary judgment motions, with the parties agreeing to an August 27, 2020 deadline for

  the second round of motions. Bradley filed its motion in accordance with that deadline,

  but Lawler chose not to file a second motion for summary judgment. Apparently having

  had second thoughts about that decision, Lawler now asks the court to sua sponte grant

  summary judgment in its favor, without affording Bradley the benefit of sufficient notice

  to allow an opportunity to fully brief the issue.

         It is true that, "[g]enerally, a movant is not procedurally prejudiced when summary

  judgment is granted against him or her on the very issues on which summary judgment

                                                 9
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 10 of 15 PageID #: 2365




   was sought." Hines v. Marion Cty. Election Bd., 166 F.R.D. 402, 407 (S.D. Ind. 1995)

   (citation omitted). Here, however, the issues on which the parties have sought summary

   judgment do not mirror each other; in fact, Lawler's request is much broader than

   Bradley's. Moreover, Lawler's request does not appear to be based on any new fact or

   theory raised for the first time in Bradley's motion; therefore, we are unaware of any

   reason Lawler could not have moved for summary judgment in accordance with the

   schedule set forth in the Case Management Plan. In these circumstances, if we were to

   rule sua sponte on an issue not previously raised in Bradley's motion, Bradley would be

   procedurally disadvantaged by having had only its reply, which is subject under the Local

   Rules to a lesser page limit than a response, to respond to Lawler's arguments.

   Accordingly, we decline to sua sponte grant summary judgment in Lawler's favor on its

   "designing around" counterclaim. Summary judgment is thus entered in favor of Bradley

   limiting Lawler's counterclaim Count I § B to discrete changes made to the body shapes

   of specific Bradley TMVs as framed in its "design around" counterclaim.

          B. Quantum Meruit

          Bradley has moved for summary judgment with respect to Lawler's quantum

   meruit counterclaim insofar as Lawler seeks damages from any alleged injury arising

   prior to February 26, 2019, the date on which the last patent practiced in Bradley's

   products expired. As discussed above, both parties previously sought summary judgment

   regarding whether the License Agreement's royalty provisions could be enforced after the

   expiration of the last patent actually practiced by Bradley or whether such enforcement

   would constitute per se patent misuse under Brulotte and its progeny. In our November

                                               10
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 11 of 15 PageID #: 2366




   30, 2020 Order on Cross-Motions for Partial Summary Judgment, we granted summary

   judgment in favor of Bradley on this issue, holding that the License Agreement's royalty

   provisions could not be enforced after February 26, 2019.

          In support of the instant motion, Bradley argues that its successful patent misuse

   defense renders the parties' contract unenforceable only to the extent that it requires

   ongoing royalties after February 26, 2019. Thus, Bradley argues that a valid contract

   governed the parties' relationship up to February 26, 2019, rendering any quantum meruit

   recovery unavailable before that date. Lawler rejoins that, in Schreiber v. Dolby

   Laboratories, Inc., 293 F.3d 1014 (7th Cir. 2002), the Seventh Circuit indicated that a

   contract voided on grounds of illegality, such as patent misuse, is generally treated as

   rescinded and requires that the parties be "put back" to their positions as if there had been

   no contract, evaluating value "before" the contract was rescinded. Therefore, Lawler

   argues, a summary judgment ruling barring quantum meruit recovery prior to February

   26, 2019 is not warranted.

          It is well-established that, because the theory of quantum meruit is based upon an

   implied contract, a plaintiff cannot recover on a theory of quasi-contract when an actual

   contract governs the subject matter of the dispute. See Zoeller v. E. Chi. Second Century,

   Inc., 904 N.E.2d 213, 221 (Ind. 2009) ("When the rights of parties are controlled by an

   express contract, recovery cannot be based on a theory implied in law.") (citations

   omitted). The case law is likewise clear that "Brulotte does not render an entire contract

   void and unenforceable merely because it includes an invalid licensing agreement.

   Rather, Brulotte renders unenforceable only that portion of a license agreement that

                                                11
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 12 of 15 PageID #: 2367




   demands royalty payments beyond the expiration of the patent for which royalties are

   paid. … There is thus no support for the notion that Brulotte erects a general barrier to the

   enforcement of otherwise valid contract terms unless and until that last applicable patent

   expires." Zila, Inc. v. Tinnell, 502 F.3d 1014, 1023 (9th Cir. 2007) (collecting cases).

   Accordingly, we hold that the parties' relationship here was governed until February 26,

   2019 by the terms of a valid and enforceable contract.

          In response, Lawler cites the Seventh Circuit's decision in Schreiber, where the

   court suggested "that a patent holder might be able to recover under a quantum meruit

   theory if the amount of royalties paid was lower than the fair market value of the

   defendant's use of the license given that illegal contracts are treated as rescinded, placing

   the parties back in the positions that would have occupied had the contract never been

   made in the first place." Kimble v. Marvel Enterprises, Inc., 727 F.3d 856, 867 n.8 (9th

   Cir. 2013), aff'd, 576 U.S. 446 (2015). However, in Schreiber, the Seventh Circuit,

   applying Brulotte, held that the contract at issue was unenforceable only to the extent that

   the "patentee extends the patent beyond the term fixed in the [U.S.] patent statute," 293

   F.3d at 1017, resulting in a "partial recission of the license agreement." Id. at 1021

   (emphasis added). Thus, while the Schreiber court later in the opinion referred to the

   contract as being "voided on grounds of illegality," id. at 1022, and "unenforceable," id.

   at 1023, "the context provided by the [court's] previous lengthy discussion, as well as the

   limited relief sought, makes clear that this is true only of the portion of the contract

   'seeking to "extend" [the] patent,' id. at 1021, and not anything else." Zila, Inc., 502 F.3d

   at 1023.

                                                 12
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 13 of 15 PageID #: 2368




          Because the subject matter at issue in this lawsuit was governed by a valid contract

   until February 26, 2019, quantum meruit recovery is not available prior to that date and

   Bradley is entitled to summary judgment on that issue. 3 This does not mean, however,

   that Lawler is prohibited from pursuing its quantum meruit claim altogether. Brulotte

   and Kimble v. Marvel Entertainment, LLC, 576 U.S. 446 (2015), "expressly acknowledge

   that rights to royalties for 'closely related' forms of intellectual property other than a

   patent may survive beyond the expiration of the patent." De Simone v. VSL Pharm., Inc.,

   395 F. Supp. 3d 617, 635 (D.Md. 2019) (citing St. Regis Paper Co. v. Royal Indus., 552

   F.2d 309, 315 (9th Cir. 1977) (holding that a license provision which did not distinguish

   between patent rights and know-how rights was unenforceable but finding that the

   licensor was nevertheless "entitled to compensation for its know-how"); Pitney-Bowes,

   Inc. v. Mestre, 517 F. Supp. 52, 65 (S.D. Fla. 1981) (holding in a case involving hybrid

   patent and trade secret licenses that, after expiration of the patent, there remained

   "material factual questions" as to whether the licensee's continued use of the trade secret

   without royalty payments would cause it to be unjustly enriched)). Thus, Lawler is not

   prohibited from pursuing damages with respect to allegations that Bradley will be




   3
     We are not persuaded by Lawler's argument that the "blue pencil doctrine" is applicable here as
   the License Agreement is not a noncompetition agreement or other restrictive covenant. See
   Heraeus Medical, LLC v. Zimmer, Inc., 135 N.E.3d 150, 153 (Ind. 2019) ("When presented with
   unreasonable restrictions within a noncompetition agreement, Indiana courts apply the 'blue
   pencil doctrine.' … [T]he blue pencil doctrine applies to all restrictive covenants within
   noncompetition agreements, not just prohibitions against working for a competitor."); see also
   Product Action Int'l, Inc. v. Marco, 277 F. Supp. 2d 919, 924 (S.D. Ind. 2003) ("In Indiana, the
   blue pencil doctrine applies to a covenant not to compete that is severable in its terms.").
                                                  13
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 14 of 15 PageID #: 2369




   unjustly enriched by the continued benefit of Lawler's trade secrets and confidential

   information without royalty payments.

      III.   Conclusion

          For the reasons detailed above, we GRANT Bradley's Motion for Partial Summary

   Judgment [Dkt. 135] and decline Lawler's request to sua sponte issue summary judgment

   in its favor on Count I, § B of its counterclaim.

          IT IS SO ORDERED.



                  5/25/2021
   Date: ___________________________                   _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana




                                                14
Case 1:19-cv-01240-SEB-DML Document 164 Filed 05/25/21 Page 15 of 15 PageID #: 2370




   Distribution:

   Jeffrey N. Costakos
   FOLEY & LARDNER LLP
   jcostakos@foley.com

   Stephen E. Ferrucci
   CLAPP FERRUCCI
   SFerrucci@SeanMClapp.com

   Kathleen I. Hart
   RILEY BENNETT EGLOFF LLP
   khart@rbelaw.com

   Daniel James Lueders
   WOODARD EMHARDT HENRY REEVES & WAGNER, LLP
   lueders@uspatent.com

   Kevin J. Malaney
   FOLEY & LARDNER LLP
   kmalaney@foley.com

   Michael M. Morris
   WOODARD EMHARDT HENRY REEVES & WAGNER, LLP
   mmorris@uspatent.com

   Matthew W. Peters
   FOLEY & LARDNER LLP
   mpeters@foley.com

   Sarah E. Rieger
   FOLEY & LARDNER LLP
   srieger@foley.com




                                        15
